Citation Nr: 1425046	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-36 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for autoimmune autonomic neuropathy (AAN).

2.  Entitlement to service connection for a neurological disability, also claimed as secondary to AAN.  

3.  Entitlement to service connection for a bladder disability, also claimed as secondary to AAN.

4.  Entitlement to service connection for erectile dysfunction, also claimed as secondary to AAN.  

5.  Entitlement to service connection for a left eye disability, also claimed as secondary to AAN.  



REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1990 to January 1996 in the Army and from March 2000 to October 2008 in the Navy.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which adjudicated 25 claims of the Veteran.  In February 2009, he initiated an appeal with regard to 10 of the claims.  After a May 2010 rating decision that resulted in an award of service connection for two of those claims (fibromyalgia and irritable bowel syndrome), there remained eight issues.  The RO issued a statement of the case in July 2010 regarding those eight claims, but the Veteran only perfected his appeal as to five of the issues (as noted on the first page of this document) with the filing of a substantive appeal in September 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for multiple disabilities, which he claims are related.  He alleges he has AAN which has led to such complications as a neurological disability, a bladder disability, erectile dysfunction, and a left eye disability.  He has claimed (in September 2010) his symptoms were consistent with Gulf War syndrome, and indicated that he served in the Arabian Gulf a couple of times between 2002 and 2005 (although on his VA application in September 2008 he noted he was not exposed to environmental hazards in the Gulf War).  Notably, service connection has been established for irritable bowel syndrome and fibromyalgia, among other disabilities.  The Veteran essentially contends that his conditions manifested in January 2007 and have continued ever since then.  Indeed, treatment records during service beginning in January 2007 show that the Veteran presented with a constellation of symptoms that were flu-like, and in the months that followed various specialists were consulted to determine the diagnosis and cause of his illness.  One consultant believed the Veteran had a variant of Guillain-Barre with weakness of extremities with autonomic dysfunction.  Another consultant doubted the Veteran had a tick-borne infection despite the fact that the Veteran was positive for babesia seriology (he had a negative lab result for Lyme disease).  The Veteran was then treated for CIDP (chronic inflammatory demyelinating polyneuropathy), although in July 2007 it was noted the treatments appeared ineffective.  

The record further discloses that a military physical examination report in April 2008 noted such defects/diagnoses as dry eye syndrome and autoimmune autonomic neuropathy.  A military Physical Evaluation Board determined in August 2008 that the Veteran's "unfitting conditions" included irritable bowel syndrome, fibromyalgia, and chronic multi-joint arthralgias.  A pre-discharge VA general medical examination in October 2008 diagnosed autonomic dysfunction, opining that the Veteran's many medications were contributing to, if not causing, many of his ongoing symptoms and complications of his autonomic dysfunction.  The examiner also noted that, as stated by the Veteran, his autonomic dysfunction was present with many residuals involving the bladder, neurological system, left eye, and erectile dysfunction, among other conditions.  After service, the Veteran has been diagnosed with autonomic neuropathy/fibromyalgia, as noted on a VA outpatient record in April 2010.  His condition appears progressive in nature.  Further, the Social Security Administration (SSA) in a March 2011 decision awarded the Veteran disability payments based on a primary disability of the late effects of musculo- and connective-tissue injury.  The SSA cited a medical report (an SSA Physical Residual Functional Capacity Assessment) that indicated that the Veteran had received a tick bite in 2006 but had initially tested negative for Lyme right after the bite, that he tested positive for Lyme disease in November 2009 as noted on VA records, and received subsequent treatment for Lyme Borreliosis from Dr. Crist, an infectious disease specialist (Dr. Crist's treatment records were included with the SSA records).  

From the foregoing, the Veteran should be afforded a new VA examination to clarify his current diagnosis or diagnoses and all residuals and/or complications therefrom, and to determine whether his present condition is related to his period of service.  For example, an assessment should be made as to whether the Veteran has a tick-borne illness such as Lyme disease that was contracted during service, and all symptoms related to such illness should be described to the extent that it is medically possible.  In short, more recent evidence suggests different medical conclusions based on similar symptom complaints reflected in the records generated during the Veteran's period of service.  

Also, it does not appear that a VCAA letter has been sent to the Veteran in regard to his present claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran with regard to the claims of service connection for AAN, a neurological disability, a bladder disability, erectile dysfunction, and a left eye disability.  Ensure such notice is in compliance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim).

2.  Schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not (50 percent or higher probability) that any diagnosed AAN, neurological disability, bladder disability, erectile dysfunction, and left eye disability is related to an injury, disease, or event during his period of service from October 1990 to January 1996 and from March 2000 to October 2008.  The claims folder should be made available to the examiner for review. 

The examiner should consider, and comment upon as necessary, the various symptoms, findings, and diagnoses given during service, especially beginning in January 2007; on the pre-discharge VA examination in October 2008; on VA treatment records after service; and on records obtained from the SSA.  In particular, the examiner should address whether or not the Veteran has a tick-borne illness that was contracted during service, and whether any diagnosis is associated with his service-connected fibromyalgia.  The examiner should furnish an opinion on the etiology of any diagnosis that is made, specifically whether its onset is traceable or attributable to the Veteran's period of service.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

3.  After the development requested above has been completed, adjudicate the claims of service connection for AAN, a neurological disability, a bladder disability, erectile dysfunction, and a left eye disability, to include consideration of the applicability of 38 C.F.R. § 3.317 regarding claims involving certain disabilities due to undiagnosed illnesses.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



